In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), dated August 27, 2004, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention on appeal, there was a valid line of reasoning and permissible inferences which could have led rational people to the conclusion reached by the jury on the basis of the evidence presented at the trial, and the verdict was supported by a fair interpretation of the evidence (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]; Kiley v Almar, Inc., 1 AD3d 570 [2003]; Nicastro v Park, 113 AD2d 129 [1985]).
Under the facts of this case, any error in failing to specifically charge the jury that a defense witness was an interested witness does not warrant reversal (see Palazzo v Hartford Ins. Co. of Midwest, 10 AD3d 711 [2004]; People v Russo, 173 AD2d 576, 577 [1991]; Perrin v Winne, 123 AD2d 610 [1986]). H. Miller, J.P., Ritter, Goldstein and Crane, JJ., concur.